Citation Nr: 1743246	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for meralgia paresthetica of the right lower extremity.

2.  Entitlement to an effective date prior to September 24, 2011, for meralgia paresthetica of the left lower extremity.

3.  Entitlement to an initial compensable rating for meralgia paresthetica of the left lower extremity.

4.  Entitlement to a rating in excess of 30 percent for service-connected depression.

5.  Entitlement to service connection for a bilateral hip disability.

6.  Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1984 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2014 and December 2015 rating decisions of the Regional Office (RO) in San Juan, Puerto Rico.

The Veteran requested a Board hearing, but submitted timely correspondence in May 2011 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

The Board previously considered this appeal in May 2016, and remanded the issues of entitlement to service connection for meralgia paresthetica of the bilateral lower extremities, entitlement to service connection for a bilateral hip disorder, and TDIU for further development.  After the development was completed, the case returned to the Board for further appellate review.

In May 2016, the Board denied a rating in excess of 30 percent for the service-connected depression.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order granting a Joint Motion for Partial Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to the Board for further action.

A September 2016 rating decision granted service connection for meralgia paresthetica of the left lower extremity and assigned a noncompensable rating, effective September 24, 2011.  The Veteran's NOD for a higher rating and earlier effective date was received in October 2016.  A SOC was issued in June 2017 and the Veteran's substantive appeal was received in July 2017.  The issue was then certified for appeal to the Board in July 2017.  As a result, in light of the issue being certified on appeal, the Board will take jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral hip disability and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for meralgia paresthetica of the right lower extremity.

2.  There is no communication of record prior to September 24, 2011, the date VA received the Veteran's claim for service connection, which can be construed as a formal or informal claim for VA compensation benefits based on meralgia paresthetica of the left lower extremity.

3.  Throughout the period on appeal, the Veteran's meralgia paresthetica of the left lower extremity is manifested by symptoms that more nearly approximate mild to moderate, incomplete paralysis.

4.  Throughout the period on appeal, the Veteran's psychiatric disability more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for meralgia paresthetica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an effective date earlier than September 24, 2011, for the grant of service connection for meralgia paresthetica of the left lower extremity has not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.816(c) (2016).

3.  The criteria for a compensable rating for meralgia paresthetica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8529.

4.  The criteria for a rating in excess of 30 percent for service-connected depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Right Leg Meralgia Paresthetica

The Veteran contends that he developed right leg meralgia paresthetica as a result of an in-service injury.  Initially, the Veteran did not complain of right leg symptoms, but in a March 2014 statement, he stated that his right leg "is starting to burn almost constantly just like my left leg started many years ago."  See Statement In Support of Claim.  He has also claimed that his right leg pain is due to his service-connected low back disability.  See January 2015 Notice of Disagreement.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the knees, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Meralgia paresthetica is a type of radiculopathy, which is considered an "other organic disease of the nervous system" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for meralgia paresthetica of the right leg.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

First, the Board notes that the Veteran received treatment for radiating pain in his right leg during service in May and June of 1990.  However, entrance and separation examinations did not contain any abnormalities for the right leg.  As a result, these symptoms do not appear to be chronic during service.  Furthermore, these symptoms have not been continuous since service as the Veteran only more recently claimed this condition began.  See March 2014 statement.

Next, the Board notes that the Veteran does not have a current diagnosis for a right leg disability, to include meralgia paresthetica.  On VA examination in September 2014, the Veteran did not endorse any right leg symptoms, but did endorse left leg pain.  Physical examination did not reveal any right leg abnormalities attributable to peripheral nerve conditions.  Furthermore, there were no right lower extremity nerves that were affected.  The examiner did not provide a diagnosis for the right leg.

The Veteran received another VA examination in August 2016.  The Veteran did not endorse any right leg symptoms attributable to any peripheral nerve conditions, to include pain, numbness, paresthesia and/or dysesthesia.  Physical examination did not reveal any right leg abnormalities attributable to peripheral nerve conditions.  Furthermore, there was no right lower extremity nerves affected.  Again, no diagnosis was provided for the right leg because no disability was found at this time.  

The Board finds these medical opinions highly probative of the Veteran's current condition because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

VA treatment records do not reflect any complaint, treatment, or diagnosis of radiculopathy of the right leg, or otherwise reflect a reported history or findings of any related issues for the right lower extremity.  However, the Veteran did receive a diagnosis for a left leg disability, which has since become service-connected during the course of this appeal.

The Board has considered the Veteran's statements of record that service connection is warranted for meralgia paresthetica of the right lower extremity.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Id.  As such, even if the lay statements of record were credible, there is no evidence that the Veteran has the requisite medical expertise to opine as to the etiology of his right leg pain.

While the Veteran can attest to subjective pain in his right leg, the Veteran is not competent to provide an objective determination of neuropathy.  Therefore, his opinion as to his right leg pain and its relationships to his service-connected low back disability is entitled to no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Most critically, the Veteran's essential contention of a nexus between the low back disability and his current symptoms of right leg pain has been fully investigated as mandated by the Court's decision in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a right leg disability, to include meralgia paresthetica.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current right leg disability, to include meralgia paresthetica, for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Meralgia Paresthetica of the Left Lower Extremity

The Veteran contends that an earlier effective date than September 24, 2011, is warranted for the service-connected meralgia paresthetica of the left lower extremity.  His disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization that meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability that may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran's claim for service connection for meralgia paresthetica of the left lower extremity was received by VA on September 24, 2011.  The Board notes that the Veteran actually filed two claims: one claim for service connection for a peripheral neuropathy disability of the bilateral lower extremities was received on September 24, 2011, and another claim was received on September 25, 2011, for service connection for meralgia paresthetica of the bilateral lower extremities.  

The Veteran received a VA spine examination in August 2013.  Therein, the examiner indicated the Veteran's clinical history and symptoms of left lateral thigh numbness and burning like pain sensation.  The examiner found that these symptoms are compatible with the diagnosis of left leg lateral meralgia paresthetica.  The VA examiner explained this condition is a painful mononeuropathy of the lateral femoral cutaneous nerve (LFCN).  The examiner explained that this disability is commonly due to focal entrapment of this nerve as it passes through the inguinal ligament and that it typically occurs in isolation.  The examiner said that a clinical history and examination is usually sufficient for making the diagnosis.  The examiner also stated that pain might be acute and radiate into the rib cage, and into the groin, thigh, and knee.  Additionally, the examiner explained that the lateral femoral cutaneous nerve is responsible for the sensation of the anterolateral thigh and that it is a purely sensory nerve that has no motor component.  

Another VA examination in September 2014 found mild, incomplete paralysis of the external cutaneous nerve due to left leg meralgia paresthetica.  The Veteran received another VA examination in August 2016, which found moderate, incomplete paralysis of the external cutaneous nerve of the thigh due to meralgia paresthetica.  The examiner opined that the disability was at least as likely as not related to service.

A September 2016 rating decision granted entitlement to service connection for meralgia paresthetica of the left lower extremity and assigned a noncompensable rating, effective September 24, 2011.  

The Board also notes that as discussed in the May 2016 Board decision, the Veteran's meralgia paresthetica is not associated with his service-connected low back disability.  Furthermore, the Veteran does not currently contend that his meralgia paresthetica is associated with his low back disability.  In his January 2015 Notice of Disagreement, he stated "it is not caused by my lumbar spine disabilities and it is not related to any other terms provided by the VA over the years to describe Radiculopathy, Sciatica or DJD; I have had this condition for more than 20 years and it started while on active duty."

As the record contains no indication that the Veteran filed a claim for service connection for meralgia paresthetica of the left lower extremity prior to September 24, 2011, the Board finds that the Veteran's claim for an earlier effective date must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than September 24, 2011, for the award of service connection for meralgia paresthetica of the left lower extremity, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal for meralgia paresthetica of the left lower extremity and a psychiatric disability arise from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Rating for Meralgia Paresthetica of the Left Lower Extremity

The Veteran also contends that a higher rating is warranted for the service-connected meralgia paresthetica of the left lower extremity.  He currently receives a noncompensable rating, effective September 24, 2011.  The Board notes that the Veteran's NOD and substantive appeal do not contain any specific arguments regarding his disagreement with this current rating.

Under Diagnostic Code 8529, a noncompensable (0) percent rating is warranted for mild to moderate incomplete paralysis of the external cutaneous nerve of the thigh.  A maximum 10 percent schedular rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8529.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for meralgia paresthetica of the left lower extremity is not warranted.  

VA treatment records throughout the period on appeal show general treatment for peripheral neuropathy of the lower extremities.

The Veteran received a VA spine examination in August 2013.  Physical examination revealed normal sensory and reflex findings.  The Veteran was unable to perform the straight leg raising test for the left leg.  The examiner did not find any radiculopathy or any other signs or symptoms thereof.  There were no other neurologic abnormalities.  The examiner indicated the Veteran's clinical history and symptoms of left lateral thigh numbness and burning like pain sensation.  The examiner found that these symptoms are compatible with the diagnosis of left leg lateral meralgia paresthetica.  The VA examiner explained this condition is a painful mononeuropathy of the lateral femoral cutaneous nerve (LFCN).  The examiner explained that this disability is commonly due to focal entrapment of this nerve as it passes through the inguinal ligament and that it typically occurs in isolation.  The examiner said that a clinical history and examination is usually sufficient for making the diagnosis.  The examiner also stated that pain might be acute and radiate into the rib cage, and into the groin, thigh, and knee.  Additionally, the examiner explained that the lateral femoral cutaneous nerve is responsible for the sensation of the anterolateral thigh and that it is a purely sensory nerve that has no motor component.  

The Veteran received another VA examination in September 2014.  He endorsed progressive worsening of symptoms in the left lateral thigh that included constant episodes of numbness and a burning like pain sensation in the lateral area of his thigh.  He described mild, constant and intermittent pain symptoms, as well as moderate paresthesia and numbness of the left leg.  Muscle strength testing revealed active movement against some resistance for the left leg with no muscle atrophy.  Reflex and sensory examinations were normal.  There were no trophic changes found.  The Veteran's gait was described as antalgic due to his spine and knee disabilities.  Nerve testing found mild, incomplete paralysis of the external cutaneous nerve due to left leg meralgia paresthetica.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner reported that this disability did not affect the Veteran's ability to work.

On VA examination in August 2016, the Veteran endorsed moderate paresthesias and numbness in the left leg.  Muscle strength testing showed active movement with some resistance in the left leg.  There was no muscle atrophy present.  Reflex and sensory examinations were normal.  There were no trophic changes noted by the examiner.  The Veteran's gait was abnormal due to knee and hip problems.  Nerve testing revealed moderate, incomplete paralysis of the external cutaneous nerve of the thigh due to meralgia paresthetica.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner reported that this disability did not affect the Veteran's ability to work.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his meralgia paresthetica of the left lower extremity.  The Veteran is competent to report symptomatology of pain relating to the meralgia paresthetica of the left lower extremity because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  He described subjective symptoms of numbness and tingling.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his meralgia paresthetica of the left lower extremity is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  VA treatment records also show that the Veteran has S1 radiculopathy associated with his low back disability.  Meralgia paresthetica, as thoroughly explained by the August 2013 VA examiner, is a medically complex disease process because of its etiology, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Id. at 462.  To differentiate pain attributable to the low back from pain due to meralgia paresthetica requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, not just the ability to describe the location of pain.  Here, the Veteran is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible symptoms due solely to meralgia paresthetica.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of symptoms related to the meralgia paresthetica of the left lower extremity.  The Veteran does not meet the DC 8529 criteria for a compensable rating because he has not been shown to have at least severe to complete paralysis of the external cutaneous nerve of the thigh.  Rather the examinations characterize the condition as mild in 2014 and moderate 2016.  Objective testing also reflected that reflexes and sensory examinations were normal and muscle strength testing showed active movement with resistance.  Furthermore, the evidence does not show that any other nerves are affected as a result of this service-connected disability.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected disability is primarily manifested by mild to moderate, incomplete paralysis of the external cutaneous nerve of the thigh.  Accordingly, DC 8529 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Board has considered whether higher ratings are available under any other Diagnostic Codes, but finds none are raised by the medical evidence as at no time during the pendency of this appeal has the Veteran's service-connected disability been shown to affect any other nerves.  The Veteran's meralgia paresthetica of the left lower extremity symptoms are clearly accounted for in the noncompensable rating pursuant to DC 8529.  Moreover, the Veteran's symptoms do not appear to have changed significantly during the appeal period so as to warrant a staged rating.

Based on the foregoing, the Board concludes that the Veteran's meralgia paresthetica of the left lower extremity have more nearly approximated the criteria for a noncompensable rating throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Rating for Psychiatric Disability

The Veteran previously contended that his service-connected psychiatric disability was more severe than reflected by the initial 10 percent rating assigned, effective December 4, 2008.  A May 2016 Board decision granted a 30 percent rating for the entire period on appeal.  The Veteran then appealed this decision to the extent that it denied a rating in excess of 30 percent to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order granting a Joint Motion for Partial Remand by the parties, vacating the decision with respect to the issue described above, and remanding the matter to Board for further action.  The Joint Motion for Partial Remand explained that the Board's analysis of the various levels of severity and frequency of the Veteran's symptoms did not include a consideration of staged ratings.  The Court found that there may be periods where the Veteran does not meet the criteria for a 50 percent rating, but the Board failed to consider staged ratings and discuss the Veteran's symptoms in a manner that would allow the parties to understand why that may be so, and whether the Veteran met the criteria for a 50 percent rating at any point during his claim.

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely based on social impairment.  See 38 C.F.R. § 4.126.  

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for a psychiatric disability if there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted for a psychiatric disability if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Board notes initially that the GAF scores assigned in this case have generally been in the range of 61 to 70.  A VA Mental Health Note of August 25, 2009, reveals a score of 65, as do a November 8, 2011, Psychiatric Consult, a May 18, 2012, Psychiatric Progress Note, and a September 4, 2012, Physical Medicine Rehab Note.  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

A September 17, 2008, Social Security Disability Evaluation assigned a GAF score of 60, and a December 24, 2008, VA Mental Health Note assigned a score of 58.  GAF scores in the range of 51-60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).

Thus, the GAF scores assigned indicate primarily mild symptoms that have at times increased to moderate symptoms.  

Words such as "mild" and "moderate" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "mild" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The September 17, 2008, Social Security Disability Evaluation notes that the Veteran's symptoms include poor sleep, anhedonia, fatigue, excessive feelings of guilt, poor concentration, decreased appetite, feelings of helplessness and hopelessness, psychomotor retardation, and past episodes of suicidal ideation.  At the time of the examination, the Veteran denied suicidal or homicidal ideation.  He was alert and oriented to time, place, and person.  He was casually attired and demonstrated good basic functioning in grooming and hygiene.  Overall, his behavior was cooperative and appropriate.  His speech was logical and coherent, and of a normal rate and tone.  No errors in articulation were noted.  Attention and concentration were within normal limits.  He denied any symptoms indicative of psychosis, including auditory and visual hallucinations, as well as ideas of reference.  He demonstrated no flight of ideas or loose associations.  Thought processes were described as abstract.  There was no gross impairment in memory functioning.  The Veteran was able to recall three out of three words after a two-minute interval and could discuss details from his recent and remote past.  The examiner found that his functional ability was significantly impaired based on his episodes of depression, that his social functioning was poor based on reports of limited interactions with his same age peer group, and that he would require assistance in managing his funds.  

The Social Security functional limitation checklist indicates that there was no restriction of activities of daily living, no episodes of decompensation, mild difficulties in maintaining social functioning, and mild difficulties in concentration, persistence or pace.  

A VA Mental Health Assessment of August 25, 2009, reveals complaint of symptoms including feelings of isolation, depressed mood, distressing dreams, poor sleep (reported as difficulty getting to sleep and staying asleep secondary to chronic pain), past passive suicidal ideations (although he denied an intent, plan, or current ideation), and feeling helpless, hopeless, and worthless.  The Veteran reported that his relationship with wife had never been good, but his relationship with his children was "the best in the world."  He described himself as "like a hermit" though he generally gets along with other people.  The frequency and duration of depression was described by the Veteran as being every day during times when he cannot do anything.  The severity of the Veteran's depression was assessed as mild to moderate.  His mood at the time of the examination was assessed as dysphoric.  His affect was full; he was oriented to person, time, and place; and his thought process and content were unremarkable.  There were no delusions, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, suicidal ideation, or homicidal ideation.  The Veteran's impulse control was good and there were no episodes of violence.  The Veteran was found to be able to maintain minimum personal hygiene and there was no problem with activities of daily life.  The Veteran's memory was normal for remote, recent, and intermediate recall.  

The Veteran was administered the MMPI-2 by the August 2009 examiner, and the degree of psychopathology he reported was noted as unusual, even in a clinical population.  The examiner explained that, while these results may represent a cry for help, it is also quite likely that there was some intentional exaggeration of the current symptom picture, possibly for secondary gain issues.  Thus, clinical interpretation of the results was not conducted by the examiner.  The examiner found that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning to any degree.  

Affidavits submitted by the Veteran in April 2011 are identified as being written by his son, daughter, and friend.  These generally attest to physical limitations, but also to depression, trouble sleeping, lack of desire to go places, poor hygiene, irritability, confusion, and frustration.  His daughter noted that the Veteran has talked about suicide.  His son and his friend described the Veteran's depression as severe.  

A November 8, 2011, Psychiatric Consult reveals that the Veteran denied current persistent depressive symptoms.  He reported that, two or three times per month, he might feel sad.  Otherwise, his medication was helping him.  His main concern at the time of the examination was insomnia.  The Veteran denied aggressiveness or ideas of harming himself or others.  He denied current persistent daily severe depressive symptoms, hallucinations, manic/hypomanic symptoms, panic attacks, or suicidal ideas/plans/prior gestures/attempts.  The Veteran described as his stressors problems related to the social environment, and economic problems, but reported no problems with his primary support group, educational problems, occupational problems, housing problems, problems with access to health care services, problems related to interaction with the legal system/crime, or other psychosocial and environmental problems.  

On examination, the Veteran was appropriately dressed and groomed; he had spontaneous vocal speech; his mood was euthymic; his affect was broad; his mood and affect were appropriate; he denied any homicidal thoughts, plans, or ideas; he denied any suicidal thoughts, plans, or ideas; and, he denied delusional thoughts.  The Veteran was found to be coherent, relevant, and logical.  He reported no panic attacks, no obsessions or compulsions, no disorders of perception, no visual hallucinations, and no auditory hallucinations.  He was alert and fully oriented to time, place, and person.  His memory and concentration were preserved and his judgment was fair.  The examiner found that major depression was in remission with medications.  

A September 4, 2012, Physical Medicine Rehab Note reveals symptoms including sadness, anger, anxiety, irritability, frustration, isolation, flashbacks, nightmares, and insomnia.  The condition was described as stable with medication.  Thought process was coherent and relevant and logical, content was normal.  Mood was sometimes depressed.  Affect was appropriate and congruent with mood.  There was no abnormality of perception reported.  He was oriented in all spheres and attention and memory were fair and judgment and insight were good. He denied suicidal ideation or homicidal ideation.  Psychosocial problems were poor adjustment to limitation; mood and anxiety interfered with daily functioning and mild memory related problems affected daily performance.  

A November 2012 VA visit for medication refill indicated the Veteran was in contact with reality, oriented in all spheres and did not report ideas or plans to hurt himself or others.  

A December 2012 emergency visit for back pain reflected the Veteran was oriented in all spheres and described as cooperative and calm.  The Veteran denied suicidal ideation at that time.  

VA records in 2013 reflect the Veteran did not attend his appointment with the psychologist.  A January 2013 telephone triage note reflected the Veteran denied suicidal thoughts. 

A May 2014 VA suicide prevention hotline reports that the Veteran indicated he was in chronic pain and thought of killing himself daily but indicated his reason for living was his children.  A subsequent follow up call in May 2014 reflects the Veteran's main concern was his compensation claims and pain management and he denied suicidal thoughts.  The Veteran was offered evaluation with mental health but declined it indicating he felt better after the intervention call.  

A June 2014 VA emergency visit for abdominal pain noted the mental status as being alert and oriented in all spheres, cooperative and calm.  The Veteran denied suicidal ideation or plan at that time.  

A September 2014 VA social work note reflected the Vetera was seen at the social work program to learn for alternative transportation methods.  He was oriented, well-groomed and had good hygiene.  He denied suicidal or homicidal ideation, hallucination or legal issues.  Other notes in 2014 report the depression as stable.

The prior Board decision granted an increased 30 percent evaluation and denied a rating in excess of 30 percent.  The Veteran appealed the denial of a rating in excess of 30 percent to the Court who remanded the claim for further consideration of staged ratings in particular.

In the present case, the Board finds that the criteria for a higher 50 percent evaluation have not been met.  Specifically, the evidence did not reflect circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, or disturbances of motivation and mood.  Rather, as outlined above, the Veteran was consistently described as having no gross impairment in memory.  See September 2008, August 2009 and April 2011 records.  Likewise, these records also indicated the speech was logical and coherent and normal rate and tone.  During the August 2009 and November 2011 psychiatric visit the Veteran denied panic attacks.  Judgement was always described as intact.  

Furthermore, the symptoms the Veteran had (poor sleep, depression, feelings of guilt, helplessness, past suicidal ideation, nightmares, and social withdrawal) were not so frequent or severe to result in occupational and social impairment with reduced reliability and productivity.  Rather, the records reflect that the Veteran reported medication was helping him and the main concern was insomnia.  As noted in the prior decision the depression was noted to be in remission at times.  While he reported living like a hermit and a poor relationship with his wife he also reported that he had a great relationship with his children and generally got along well with others.  

The Board carefully considered the report of suicidal ideation, however finds that this does not warrant a higher rating.  Specifically, the telephone intervention conflicts with other evidence of record as it noted daily thoughts of suicide but medical treatment records consistently reflect the Veteran denied thoughts of suicide.  Furthermore, upon a more in-depth follow up the Veteran clarified he was more frustrated with the appeals process and his pain and he declined further mental health treatment.  Other records around that time reflect the Veteran frequently did not attend his appointments.  As such, the Board finds and increased rating based upon this is not warranted.

Pursuant to the Joint Motion the Board very carefully considered whether staged ratings are appropriate.  The Joint Motion specifically noted the prior decisions use of terms intermittent and the fact that symptoms were not consistently shown.  The Board is aware of the practice of assigning staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). As with an initial rating, the question of whether the evidence is in conflict or merely demonstrates a changing level of disability is a factual question for the Board to make. See Hart v. Mansfield, 21 Vet. App. at 510; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"); see also Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the expert [Board], not by the Veterans Court.").

In the present case, while there may have been some symptoms that came and went, the totality of the disability never more nearly approximated occupational and social impairment with reduced reliability and productivity.  In other words, although one symptom appeared, another disappeared and the overall impact on the Veteran's functioning did not result in a distinct time period when the symptoms were of such frequency and severity to warrant a brief staged higher rating.  In the present case, the evidence which reflects the most severe symptoms are the 2008 social security evaluation and the lay statements of the Veteran's children and the 2014 suicide hotline intervention.  These records report some symptoms such as suicidal ideation, psychomotor retardation, and poor hygiene that suggest a greater severity of the condition.  Reviewing this evidence in light of the entire record, however, the Board finds that the evidence is actually in conflict and not simply reflecting fluctuating levels of disability.  For example, as noted above, the suicide hotline record reported daily thoughts while the rest of the medical treatment records, including very thorough VA mental health consultations consistently reflect the Veteran denied suicidal thoughts.  Concerning the Social Security records, the one record noted a significant impairment in functional ability and poor social interaction; however the GAF score of 60 would not support such a finding.  Furthermore, another Social Security functional limitation checklist indicates only mild difficulties in maintaining social functioning and mild difficulties in concentration, persistence or pace.  The severity indicated by SSA also conflicts with the VA medical records which included thorough mental status examinations and specifically discussed the results of testing indicating that the Veteran had a tendency to exaggerate symptoms. The lay statements described poor hygiene, however none of the medical records support such a finding.  In fact, the Veteran was always described as appropriately groomed and dressed.  

Accordingly, the Board finds that the reported symptoms are not in keeping with the remainder of the Veteran's medical record and further finds that the contemporaneous records for treatment purposes are more probative of the circumstances at that time. Thus, the preponderance of the evidence is against the claim and an increased evaluation is not warranted at any time.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Veteran's appeal arises, in part, from an appeal of the initial ratings following the grant of service connection for depression and also for meralgia paresthetica of the left lower extremity.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letters to the Veteran in June 2008, December 2008, March 2009, and July 2013, prior to the initial adjudication of the claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the June 2008, December 2008, March 2009, and July 2013 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues decided on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in May 2016.  The Board instructed the AOJ to conduct additional development, including issue a Statement of the Case for the meralgia paresthetica of the bilateral lower extremities and schedule VA examinations, and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

The Board acknowledges allegations made by the Veteran's representative, which include vague assertions of VA's failure to follow the duty to assist and failure to follow VA Adjudication Manual, failure to adjudicate issues or claims reasonably raised by the record, and any other due process errors.  However, these allegations offer no detail by which the Board can address these concerns.  If the representative believes that there are actual violations of these provisions, they must be described with some specificity for the Board to address them.  


ORDER

Service connection for meralgia paresthetica of the right lower extremity is denied.

An earlier effective date than September 24, 2011, for service connection for meralgia paresthetica of the left lower extremity is denied.

A compensable rating for meralgia paresthetica of the left lower extremity is denied.

A rating in excess of 30 percent for service-connected depression is denied.




REMAND

Unfortunately, the Veteran's appeal regarding service connection for a bilateral hip disability and a total disability rating based on individual unemployability must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

The Veteran contends that he developed a bilateral hip disability as a result of service.  Alternatively, he claims that his bilateral hip disability is secondary to his service-connected low back and/or bilateral knee disabilities.

The Veteran has a current diagnosis for bilateral trochanteric bursitis with fibrocystic changes at the bilateral femoral head neck conjunctions, and femoral acetabular impingement.  On VA examination in October 2015, the Veteran endorsed bilateral hip pain.  After physical examination of the Veteran and a review of the claims file, the examiner diagnosed mild bilateral trochanteric bursitis with fibrocystic changes at the bilateral femoral head neck conjunctions, and femoral acetabular impingement.  The examiner opined that the Veteran's current diagnoses are less likely than not proximately due to or the result of the Veteran's low back disability because they are "different disease entities with different pathophysiological processes unrelated to each other."  

The Veteran submitted a Notice of Disagreement that was timely received in January 2016 and put forward an alternative theory of etiology, claiming that the bilateral hip disability was due to his service-connected bilateral knee disabilities.  This new theory has yet to be considered.

The Veteran received another VA examination in August 2016 in which the examiner noted that the Veteran had bilateral hip diagnoses from a 2015 MRI.  However, this examiner did not provide an opinion regarding the etiology of the bilateral hip disability.  Instead, the examiner provided an opinion regarding the left lower extremity, which related to the diagnosis for left leg pain due to meralgia paresthetica and excision of a lipoma in the left leg.  Still, the examiner did not address the etiology of the bilateral hip diagnoses.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed bilateral hip disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the service connection issue for the bilateral hip disability is addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Furthermore, the Board also finds that a VA examination is warranted to address the collective impact of the Veteran's service-connected disabilities.  Without further clarification, the Board is without medical expertise to determine the nature and severity of the service-connected disabilities.  Colvin, 1 Vet. App. at 171.

Accordingly, the issues of service connection for a bilateral hip disability and a total disability rating based on individual unemployability are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA examination opinion regarding the nature and etiology of the Veteran's bilateral hip disability, to include as secondary service-connected disabilities, specifically to include the bilateral knees, left lower extremity meralgia paresthetica, and/or left L5 radiculopathy.

After reviewing the claims file, the examiner is asked to provide an opinion as to the following:

a) whether the Veteran's bilateral hip disability (previously diagnosed as bilateral trochanteric bursitis with fibrocystic changes at the bilateral femoral head conjunctions, and femoral acetabular impingement) is at least as likely as not (50 percent probability or greater) related to service.

b) whether the Veteran's bilateral hip disability (previously diagnosed as bilateral trochanteric bursitis with fibrocystic changes at the bilateral femoral head conjunctions, and femoral acetabular impingement) is at least as likely as not (50 percent probability or greater) related to a service-connected disability, specifically the bilateral knees, left lower extremity meralgia paresthetica, and/or left L5 radiculopathy.

c) whether the Veteran's bilateral hip disability (previously diagnosed as bilateral trochanteric bursitis with fibrocystic changes at the bilateral femoral head conjunctions, and femoral acetabular impingement) is at least as likely as not (50 percent probability or greater) aggravated by a service-connected disability, specifically the bilateral knees, left lower extremity meralgia paresthetica, and/or left L5 radiculopathy.

A complete rationale for all opinions provided is required.

2.  Obtain a VA examination opinion regarding the collective impact of the Veteran's service-connected disabilities.  The examiner(s) must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

3.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


